United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1177
                                    ___________

Michael J. Riddle,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Wachovia Securities, LLC,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 21, 2007
                                 Filed: March 30, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael J. Riddle appeals the district court’s1 denial of his motion to vacate an
arbitration award in favor of Wachovia Securities, LLC (Wachovia). He argues that
the district court should have vacated the award, because the arbitration panel was
guilty of misconduct in failing to postpone his hearing. Having carefully reviewed the
record before us and the parties’ briefs on appeal, see Mid American Energy Co. v.
IBEW Local 499, 345 F.3d 616, 619 (8th Cir. 2003) (standard of review), we agree
with the reasoned opinion of the district court that Riddle has failed to carry his

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
burden to support vacatur of the arbitration award, see Stark v. Sandberg, Phoenix &
von Gontard, P.C., 381 F.3d 793, 802 (8th Cir. 2004) (burden rests with party seeking
vacatur of arbitration award to establish basis for such action); Delta Mine Holding
Co. v. AFC Coal Props., Inc., 280 F.3d 815, 820 (8th Cir. 2001) (grounds for
challenging arbitration award are narrowly limited, reflecting voluntary contractual
nature of commercial arbitration). Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-